                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAMONT HAGAN,                           :      CIVIL NO. 1:19-CV-0454
                                        :
             Plaintiff                  :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
             Defendants                 :


                                    ORDER

      AND NOW, this 29th day of November, 2019, upon consideration of plaintiff’s

motion (Doc. 12) for referral of this matter to alternative dispute resolution, and

motions (Docs. 17, 23) to schedule a mediation conference, it is hereby ORDERED

that the motions (Docs. 12, 17, 23) are DISMISSED without prejudice as premature.



                                        S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
